NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



GENE SMITH,                        )
                                   )
           Appellant,              )
                                   )
v.                                 )                     Case No. 2D18-3704
                                   )
FLORIDA HOSPITAL ZEPHYRHILLS,      )
INC.,                              )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Pasco
County; Linda H. Babb, Judge.

James M. Ragano of Stockham Law Group,
Tampa, for Appellant.

Janet W. Adams, John W. Keller, IV, and
Thomas L. Schieffelin, of Adams, Hall,
Schieffelin, & Smith, P.A., Winter Park, for
Appellee.



PER CURIAM.


              Affirmed.


CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.